On Motion to Discontinue.
The opinion of the court was delivered by
Fenner, J.
Since the submission of this case, but before the decision, the relator has moved to discontinue its application for the extraordinary writs herein invoked.
Counsel for the city opposes the motion and insists that the case should be decided. Art. 491, C. P., declares that “The plaintiff may, in every stage of the suit previous to judgment being rendered, discontinue the suit on paying the costs.”
This alone affords ample warrant for relator’s action. But, aside from this, it would be worse than idle for us to determine whether or not the respondent judge should be compelled by mandamus to grant a suspensive appeal from an order rendered by him when the relator, the only party who wants the appeal, and who invokes our aid to enforce it, in effect withdraws his application for the appeal, and abandons his proceedings in this court enforce it.
The motion to discontinue is granted.